UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1395


In Re:   STANLEY LORENZO WILLIAMS,

                Petitioner.




   On Petition for Writ of Mandamus.        (1:07-cv-00757-TDS-RAE)


Submitted:   September 23, 2009              Decided:   October 2, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanley    Lorenzo         Williams        petitions      for     a     writ   of

mandamus seeking an order compelling the district court to grant

relief on his 28 U.S.C. § 2254 (2006) petition.                               We conclude

that Williams is not entitled to mandamus relief.

            Mandamus       is    a    drastic      remedy     to    be   used       only   in

extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426 U.S.

394, 402 (1976).           “Courts are extremely reluctant to grant a

writ of mandamus.”          In re Beard, 811 F.2d 818, 827 (4th Cir.

1987).    To obtain mandamus relief, a petitioner must show that:

      (1) he has a clear and indisputable right to the
      relief sought; (2) the responding party has a clear
      duty to do the specific act requested; (3) the act
      requested is an official act or duty; (4) there are no
      other adequate means to attain the relief he desires;
      and (5) the issuance of the writ will effect right and
      justice in the circumstances.

In   re   Braxton,    258   F.3d      250,       261   (4th   Cir.    2001)       (internal

quotation and citation omitted).

            As Williams concedes, the district court acted on his

§ 2254 petition.           Therefore his initial basis for filing the

mandamus petition is moot.              To the extent that Williams wishes

to   challenge   the       district      court’s        final      decision,        mandamus

relief    is   not    “a    substitute           for   appeal.”          In    re     United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            Turning    to       his   motion      to   amend,      Williams       seeks    to

reopen the time to file an appeal from the district court’s

                                             2
order denying § 2254 relief, evidently conceding that he did not

file his notice of appeal within the thirty-day appeal period,

Fed. R. App. P. 4(a)(1), or the excusable neglect period, Fed.

R. App. P. 4(a)(5).        This court lacks jurisdiction to grant the

relief Williams seeks.       See Fed. R. App. P. 4(a)(6) (only “[t]he

district court may reopen the time to file an appeal”).

            Accordingly,    although       we    grant     leave    to   proceed    in

forma pauperis, we deny Williams’ petition for writ of mandamus

and his motion to amend.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the    court   and         argument    would    not   aid     the

decisional process.

                                                                   PETITION DENIED




                                       3